DETAILED ACTION
This action is in response to communications filed on November 19th, 2021.
Claims 1, 3-13, and 15-19 are hereby allowed.  Claims 1 and 13 are currently amended.  Claims 1 and 13 are further amended via Examiner’s Amendment below.  Claims 2 and 14 are canceled via Examiner’s Amendment below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Allan Brett on December 13th, 2021.  The application has been amended as follows: 

1. (Currently Amended)	A software as a service (SAAS) platform comprising:
	a memory storing computer executable code to implement a plurality of service instances for execution on the SAAS platform, the computer executable code comprising a plurality of extension points, each of the extension points having a respective specified format including defined inputs and outputs;
	at least one processor for executing said computer executable code;
	for a software application registered on the SAAS platform and installed on at least one of the service instances, a script associated with at least one of the plurality of extension points, the script stored on the SAAS platform for execution on the SAAS platform;
	wherein during execution of said computer executable code for the at least one service instance, when the at least one of the plurality of extension points is reached: executing on the SAAS platform the script associated with the at least one of the plurality of extension points, including exchanging inputs and outputs between the computer ; 
	wherein the SAAS platform is an e-commerce platform, and each service instance is an online store.

	2. (Cancelled)

	13. (Currently Amended)	A method executed on a SAAS platform, the method comprising:
	executing computer executable code to provide a service instance in respect of which a third party application has been installed, the computer executable code including an extension point, the extension point having a respective specified format including defined inputs and outputs;
	wherein during execution of said computer executable code for the service instance, the extension point is reached, executing on the SAAS platform a script associated with the extension point and the third party application, including exchanging inputs and outputs between the computer executable code and the script in accordance with the specified format(s) of the at least one of the plurality of extension points that is reached;
	wherein the SAAS platform is an e-commerce platform, and the service instance is an online store.

	14. (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments on pages 6-19 of their response filed on November 19th, 2021 are persuasive in arguing that the prior art of record (the combination of Mellor and Liu) does not teach independent claim 1 and 13, as amended.  Specifically, the prior art of record does not teach: exchanging inputs and outputs between the scripts in accordance with the specified formats of at least one of the plurality of extension points.
Upon further search and consideration in the technology area of an SAAS platform for e-commerce, no prior art was identified as teaching: exchanging inputs and outputs between scripts in 
The aforementioned claim limitations in combination with all the other limitations of their respective independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lindholm	Pat. Pub.	2019/0056926
Shahidzadeh	Patent no.	10,951,606
Kismartoni	Pat. Pub.	2020/0241846
Carvalho	Pat. Pub.	2020/0175026
Weinstock	Patent no.	8,374,894
Decker		Pat. Pub.	2013/0254231
De Ganon	Pat. Pub.	2018/0047018
Saenz		Patent no.	9,733,921
Grebenschikov	Patent no.	9,455,876

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
1/25/22
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457